      Case 5:19-cv-00865-XR Document 11 Filed 11/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MARY JANE SMOOT,                              §
                                              §
               Plaintiff,                     §
                                              §
VS.                                           §       Civil Action No. 5:19-cv-0865-XR
                                              §
CITY OF SHAVANO PARK, TEXAS,                  §
                                              §
            Defendant.                        §
__________________________________            §

             DEFENDANT CITY OF SHAVANO PARK’S
  UNOPPOSED MOTION FOR CONTINUANCE OF STATUS CONFERENCE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE XAVIER RODRIGUEZ:

       NOW COMES the CITY OF SHAVANO PARK, Defendant in the above entitled and

numbered cause and files this its Unopposed Motion for Continuance of the Status

Conference scheduled for December 5, 2019 [ECF Doc. No. 8] and would respectfully

show unto the Court the following:

                                          I.
       Defendant’s counsel is scheduled for oral argument before the Fifth Circuit Court

of Appeals in New Orleans on December 5, 2019 in Cause No. 19-50324, Rachel Escamilla

v. Sheriff Pamela Elliott, et al. Defense counsel respectfully requests the Court to continue

the hearing on Status Conference to another available week pursuant to the Court’s

Calendar. This motion is not made for the purpose of delay but so that justice may be done.

       WHEREFORE,           PREMISES        CONSIDERED,          Defendant     CITY      OF

SHAVANO PARK moves the Court to grant its continuance of the status conference

hearing scheduled for December 5, 2019 to another date in accordance with the Court’s

calendar.
        Case 5:19-cv-00865-XR Document 11 Filed 11/18/19 Page 2 of 2



                                              Respectfully submitted,

                                              LAW OFFICES OF CHARLES S. FRIGERIO
                                              A Professional Corporation
                                              Riverview Towers
                                              111 Soledad, Suite 840
                                              San Antonio, Texas 78205
                                              (210) 271-7877
                                              (210) 271-0602 Telefax

                                              BY: //s// Charles S. Frigerio
                                                     CHARLES S. FRIGERIO
                                                     SBN: 07477500
                                                     Lead Counsel

                                                   HECTOR X. SAENZ
                                                   SBN: 17514850
                                              ATTORNEYS FOR DEFENDANT
                                              CITY OF SHAVANO PARK

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendant
City of Shavano Park’s Motion for Continuance of the Status Conference Hearing date
filed via CM/ECF has been forwarded on this the 18th day of November, 2019 via the
CM/ECF system to the following:

Mr. Jerad Wayne Najvar
Mr. Austin M.B. Whatley
Najvar Law Firm PLLC
2180 North Loop West, Suite 255                           Via Email: jerad@najvarlaw.com
Houston, Texas 77018                                                 austin@najvarlaw.com

                                                          //s// Charles S. Frigerio
                                                          CHARLES S. FRIGERIO




Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Motion for Continuance                                              Page 2
